On the Merits.
We have extended our examination into the merits of the case. We have not found that plaintiff’s demand is sustained by the testimony.
She has not made out her claim with legal certainty. Her children with the Young daughter of the neighbor, instead of following the street and going where they had been sent, stopped and went up on the lumber pile, stepping for their amusement from one board to another. They were on the lumber in invitum. Attempt had been made to make them go away. They were seen on the lumber a short time before the accident.
The New Basin bank is a public landing place that is in charge of the harbor master of the board of control. Act No. 144, p. 199, of 1888.
The lumber was placed on the bank of the canal by the workmen of the schooner. It was piled up to the usual height; that is, three and four feet.
The owner could not inclose the lumber, as it was a public place. The whole was open and apparent. The lumber was piled in the usual way. It does not appear that there was negligence on the part of the owner. He had no reason to suspect that children would jump on the lumber and displace pieces of the lumber. It was not such as to attract children and excite their curiosity.
Under the circumstances he is not liable. Mayronne v. Keegan (No. 16,059) 117 La. 212, 42 South. 212.
The owner of freight is not liable if persons unnecessarily expose themselves to accident.
The child who met with her death was bright and intelligent. We have seen that she was eight years old and old enough to fall within the rule of contributory negligence. Westerfield v. Levis Bros. 43 La. Ann. 63, 9 South. 52.
The child was sui juris as relates to negligence and the condition under which she met with the accident.
Moreover, she had been confided by her mother to an older sister, who was about 13 years of age. The little party, in leaving the street as they did and going on the lum*619ber pile and moving some pf the pieces, are not without blame. Some oí the pieces fell over and fatally wounded the little girl.
The lumber was in the usual place, and it does not appear that defendant was negligent in regard to it.
The little girl who should have been a protection to her sister led the way to the place of danger.
Under the rules which allow relief for personal injury, we do not think that plaintiff can possibly recover. It does not afford protection to those who so imprudently expose themselves. The proximate cause was the imprudence before mentioned.
It follows from the foregoing that on these grounds also plaintiff cannot recover.
It is therefore ordered, adjudged, and decreed that the judgment appealed from is avoided, annulled, and reversed.
It is further ordered, adjudged, and decreed that there be judgment in this court for defendant against plaintiff; that plaintiff’s petition be dismissed, and her demand rejected, at her costs in both courts.